Citation Nr: 0900717	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  05-03 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia 
patella of the left knee, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased rating for otitis media, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1959, November 1964 to November 1966 and from June 
to December 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, wherein the RO, in part, continued 10 
percent disability ratings assigned to the service-connected 
chondromalacia patella of the left knee and otitis media.  
The veteran timely appealed the RO's adverse March 2004 
rating action to the Board, and this appeal ensued. 


FINDING OF FACT

On December 11, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, Disabled 
American Veterans, that a withdrawal of this appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008). The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration. 

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


